Citation Nr: 0317407	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for lung disease, to 
include obstructive ventilatory disease, as a result of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California, which denied service connection for lung disease.  
In February 2000, the veteran testified at a hearing before 
the undersigned.  In March 2000, the Board remanded the 
veteran's appeal for further evidentiary development.


FINDING OF FACT

The record evidence shows that the veteran developed a lung 
disease, diagnosed as obstructive ventilatory disease, as 
result of his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
obstructive ventilatory disease was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA notified the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his claim, 
a review of the record on appeal shows that the veteran was 
notified of this information, including notice of the VCAA, 
by the RO, and/or the Board, by the discussion in a rating 
decision, a statement of the case, in supplemental statements 
of the case, in letters, and in a Board remand.  See RO 
decision dated in June 1997; statement of the case issued in 
July 1998; RO letter to the veteran dated in November 1996, 
April 2000, June 2000, and March 2001; supplemental 
statements of the case issued in December 1999, December 
2001, and June 2002; Board letters dated in December 2002 and 
March 2003; and a Board remand dated in March 2000.  In the 
above documents, the veteran was specifically informed of the 
laws and regulations governing his claim and the VCAA.  
Therefore, because the veteran has been provided notice of 
the laws governing his claim as well as notice of the VCAA, 
the Board finds that VA has no outstanding duty to inform the 
veteran of the information necessary to substantiate his 
claim.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, by 
the discussion in a supplemental statements of the case, in 
letters, and in a Board remand, provided the veteran with 
this notice.  See RO letter to the veteran dated in November 
1996, April 2000, June 2000, and March 2001; supplemental 
statements of the case issued in December 1999, December 
2001, and June 2002; Board letters dated in December 2002 and 
March 2003; and a Board remand dated in March 2000.

Specifically, by way of the abovementioned documents, the 
veteran was specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on the veteran's behalf.  Although the Board's Remand has 
no adjudicatory authority, this document also served to 
inform the veteran that VA was undertaking additional 
development and, in effect, notified the veteran of the 
evidence that VA would obtain, and the evidence that the 
veteran was expected to provide in support of his claim.  The 
above documents also placed the veteran on notice that, while 
VA would aid him in obtaining medical evidence in support of 
his claim, the ultimate responsibility for obtaining that 
evidence rested with him and if that evidence were not 
obtained, VA would adjudicate his claim without it.  

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his claimed disability 
to help establish the claim for service connection.  
Moreover, a review of the record on appeal shows that the 
veteran filed, or the RO obtained, all identified and 
available records.  In addition, in reply to the VA's notice 
to the veteran that he needed to file any evidence he had 
that could substantiate his claim, the veteran and his 
representative filed written arguments in support of the 
veteran's claim and the veteran testified at a personal 
hearing before the undersigned.  Furthermore, a review of the 
record on appeal shows that VA afforded the veteran VA 
examinations on several occasions to obtain the medical 
opinion evidence needed to adjudicate his claim.

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal, because VA has provided 
the veteran with the requisite VCAA notice, and because of 
the favorable decision below, the Board finds that 
adjudication of the claim at this juncture may go forward 
because it poses no risk of prejudice to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Merits

As to the merits of the claim of service connection, the 
veteran maintains that his current lung disease is the result 
of his exposure to asbestos while serving in the Navy.  
Specifically, the veteran reported that, while in the Navy, 
he lived aboard a navel vessel that had asbestos covered 
pipes running throughout the ship, including the sleeping 
quarters.   And, as a bosun's mate, he spent a year and a 
half in the Navy removing insulation from steam pipes, 
without the aid of a respirator, so they could be repaired 
and refinished.  He also reported that, after a day of 
removing the insulation, he was covered with a white fibrous 
powder.  It is also requested that the veteran be afforded 
the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  In such instances, however, a grant 
of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Next, the Board notes that it has a responsibility to weigh 
the evidence, including the medical evidence, and to 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations, and that it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans, supra; Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With the above criteria in mind, the Board notes, as reported 
above, that the veteran claimed that current lung disease was 
brought about by exposure to asbestos while serving in the 
Navy.  In addition, available service records show the 
veteran served on board the USS Mispillion from July 1973 to 
December 1974.  Accordingly, because lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced, as well as describe the conditions in which 
they worked and lived, and because the record contains 
evidence that verifies the fact that the veteran served 
onboard a navel vessel, the Board finds that the record on 
appeal contains credible evidence of the veteran being 
exposed to some type of fibrous material (identified by the 
veteran as asbestos) while maintaining ship board pipes while 
in military service.  See King v. Brown, 5 Vet. App.  19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Next, a review of the record on appeal shows the veteran 
first being diagnosed with obstructive ventilatory disease 
beginning in March 1997.  See VA examinations dated in March 
1997, April 2001, and April 2003; and pulmonary function test 
dated in March 1997.  The Board next notes that the post-
service record includes a medical opinion directly linking 
the veteran's obstructive ventilatory disease to the 
veteran's military service.  Specifically, the April 2001 VA 
examiner opined, after diagnosing the veteran with 
obstructive ventilatory disease since 1997, that ". . . it 
is as likely as not that the lung disorder is due to exposure 
to asbestos in the service."

The Board recognizes that a review of the record on appeal 
shows differences of opinions as to whether or not the 
veteran has a current diagnosis of asbestosis.  (Compare 
October 2001 VA examination report, the November 2001 
addendum to the October 2001 VA examination report, and the 
November 2001 opinion letter ("[a]lthough radiographic, 
physiologic[,] and physical exam[ination] findings argue 
against . . . established asbestos at this time it does not 
suggest that [the veteran] could develop significant 
asbestosis later in his life . . .  [and] . . . [t]he 
evidence does not support . . . that his symptoms are due to 
asbestosis . . . [However, the evidence does support the 
conclusion that the veteran] . . . may have reversible 
pulmonary disease . . . [possibly] . . . secondary to 
subclinical asthma or another undefinded (sic) obstructive 
lung disease"); with the January 1986 letter from  Brian P. 
Dolan, M.D. (". . . it is likely that [the veteran] has 
developed early asbestotic lung disease"), the January 2000 
and October 2001 letters from James F. Quigley, D.O. (the 
veteran ". . . has suffered a permanent disability from 
asbestosis which is work acquired during military service . . 
. [and] "[i]t is my medical opinion that no further testing 
or x-rays are needed to verify the diagnosis of asbestosis in 
this case"), and April 2003 chest x-rays ("pleural 
parenchymal changes of asbestos exposure")).  

Nonetheless, the Board finds that what is significant about 
the record on appeal is that the April 2001 VA examiner's 
opinion that the veteran's obstructive ventilatory disease 
(as opposed to asbestosis) was brought about by the veteran's 
military service stands uncontradicted by any other evidence 
of record.  Accordingly, the Board finds that the record on 
appeal contains proof that the veteran served on board a 
navel ship while in military service, credible statements by 
the veteran that he worked on, as well as lived around, pipes 
that were covered with a fibrous material while in military 
service (see, e.g., King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991)), post-service 
records showing the veteran being diagnosed with obstructive 
ventilatory disease starting in March 1997, and a medical 
opinion linking the veteran's current obstructive ventilatory 
disease to his military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992) (citing Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992)).  Under such circumstances, and 
resolving all reasonable doubt in the veteran's favor, the 
Board determines that the evidence supports a grant of 
service connection for obstructive ventilatory disease.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. 
Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


ORDER

Service connection for obstructive ventilatory disease is 
granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

